Citation Nr: 0019595	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1974.  

This appeal arises from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied reopening a claim for 
service connection for a chronic acquired psychiatric 
disorder.  

The Board of Veterans' Appeals (Board) reopened the veteran's 
claim for service connection for a chronic acquired 
psychiatric disability in an April 1998 decision.  The claim 
was then remanded to the RO for further development.  A 
review of the claims folder reveals that the ordered 
development has been completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The claim has now 
been returned to the Board for appellate consideration.  


FINDING OF FACT

The veteran's schizophrenia as likely as not had its onset in 
active military service.  


CONCLUSION OF LAW

Schizophrenia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Relevant Laws and Regulations

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (1999).  

II.  Factual Background

The veteran was examined for entrance into service in 
November 1972.  The psychiatric evaluation was normal.  The 
veteran filled out a Report of Medical History.  He checked 
that he had a history of depression or excessive worry.  The 
reviewing physician noted that the veteran had had occasional 
depression.  

An entry dated in February 1973 notes that the Mental Health 
Clinic had been called to receive a dosage change.  The 
veteran's service medical records do not include earlier 
records of treatment in the Mental Health Clinic.  An entry 
dated in April 1973 notes that the veteran had depression.  
The service medical records also show that in July 1973 the 
veteran was referred to Mental Health for a consultation.   
He was very depressed and had many somatic symptoms.  The 
consultation report notes that the veteran reported a history 
of being a loner and not making friends easily.  He felt 
depressed much of the time and got angry easily.  He thought 
that getting out of Korea was the solution to his problem.  
The examiner noted that the veteran was not depressed or 
suicidal and not psychotic.  It was recommended that he be 
followed at the drop in center at Camp Page.  In September 
1973 it was noted that the veteran had situational depression 
due to the death of his girlfriend, and that he had exhibited 
maladaptive aggressive patterns.  In November 1973 it was 
noted that the veteran felt depressed, had multiple somatic 
complaints, and was referred to the Mental Health Clinic.  An 
entry dated August 20, 1974, notes that the veteran had a 
psychiatric evaluation.  However, that report is not in the 
service medical records and the findings of that evaluation 
are not noted in the available records.

The veteran was examined prior to discharge in August 1974.  
In the block set aside for an abnormal psychiatric evaluation 
was written, "NE," indicating that a psychiatric evaluation 
was not conducted.  On his Report of Medical History the 
veteran checked a history of epilepsy or fits, depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  In addition, the veteran noted with 
regard to the question whether he had been treated for a 
mental condition, that he was treated in October or November 
of 1972 at Fort Jackson, South Carolina, for a nervous 
breakdown.  

A VA treatment record dated in January 1975 notes some 
physical problems that the veteran reported.  The record 
indicates no complaints of, treatment for, or a diagnosis of 
a psychiatric disorder.

VA outpatient treatment records from December 1984 include an 
impression of substance abuse, alcohol, and rule out 
borderline personality disorder.  An undated entry on the 
same page notes an impression of probable anxiety neurosis.  

In October 1985 the veteran requested VA treatment because he 
was tense and nervous.  The diagnoses were borderline 
personality and post-traumatic stress disorder. 

The veteran was hospitalized at the Kings Park Psychiatric 
Center from April 24 to May 2, 1991.  The admitting diagnosis 
was chronic paranoid schizophrenia.  The final diagnosis was 
adjustment disorder.  

October 1991 records from the Hernando County Mental Health 
Center indicate that the veteran was evaluated.  The 
diagnoses were schizoaffective disorder and rule out 
schizotypal personality disorder.  

A psychiatric evaluation was conducted at the Professional 
Therapy Centers, Inc., in April 1993.  It was noted that the 
veteran had attended that clinic since 1991.  The diagnostic 
impression was chronic paranoid type schizophrenia and a 
paranoid personality disorder with some sociopathic traits.  

The veteran appeared with his spouse and testified at a 
hearing at the RO in March 1995.  The veteran testified that 
when he was stationed in Seoul, Korea, he was sent to Chen 
Chung to see a psychiatrist.  He reported that he was told 
that he had a nervous condition that could be controlled and 
he was given medication.  The veteran further testified that 
he was evaluated by two psychiatrists in Seoul before his 
discharge from the service.  He reported that right after 
service he went to the VA hospital in Brooklyn for treatment, 
and then in January 1975, he went to a VA medical center at 
North Port, New York.  According to the veteran, he was in a 
VA hospital at Fort Hamilton in 1975 and signed some papers.  
The veteran did not recall filing a claim for VA benefits in 
August 1975 and indicated that he must have signed the form 
while he was in the hospital.

A VA psychiatric examination was conducted in June 1999.  The 
VA physician noted that the veteran's claims file had been 
carefully reviewed.  The examiner wrote this impression:

At this time, given this patient's degree 
of disorganized and psychotic thought 
process, it is not possible to 


determine the origin and etiology of his 
current psychiatric disorder.  It does 
appear, per this patient's report, that 
he began having difficulties while in the 
service with anger, irritability and 
paranoia.  So it seems likely that his 
psychiatric disorder did have its onset 
in the service.  At present, this patient 
does seem to endorse symptomatology that 
is suggestive of a diagnosis of a chronic 
paranoid schizophrenia.

The diagnosis was chronic paranoid schizophrenia.  

The RO requested clarification of the opinion in October 
1999.  A second VA examiner reviewed the claims folder and 
wrote the following opinion:

As far as the diagnosis of schizophrenia, 
the patient was not personally 
interviewed for this opinion but 
according to the compensation and pension 
examination by [the VA physician in June 
1999], the patient did exhibit signs and 
symptoms of schizophrenia at the time 
that he was interviewed.  These signs and 
symptoms did not appear to be present at 
all during the service or within one year 
of discharge of service.  As a matter of 
fact, all paper work points strictly to 
problems with depression, problems 
controlling anger, history of substance 
abuse and problems with socializing.  

It is the opinion of the examiner that 
what the patient experienced was the 
natural progression of the depressive 
thoughts that he disclosed prior to 
entering service.  The patient did not 
seem to deteriorate during 

service to the point of having any 
psychotic breaks, warranting a diagnosis 
of schizophrenia.  

III.  Analysis 

In April 1998 the Board reopened the veteran's claim and 
remanded it for de novo review by the RO.  The initial 
determination to be made is whether or not the claim is well 
grounded.  The United States Court of Appeals for the Federal 
Circuit in Hensley v. West, No. 99-7029 (Fed. Cir. 2000) 
emphasized that the threshold of plausibility for a claim to 
be well grounded is rather low.  In this instance the Board 
finds that the veteran's claim for service connection for an 
acquired psychiatric disability is well grounded.  The 
veteran has presented evidence of a current diagnosis of an 
acquired psychiatric disorder, service medical records 
include references to depression, the record also includes a 
VA opinion that the veteran's acquired psychiatric disorder 
began in service.  See Maxson v. West, 12 Vet. App. 453, 458 
(1999).  Accordingly, the Board proceeds to consider the 
veteran's claim for service connection on the merits.  

The first question to be addressed is whether or not the 
veteran had an acquired psychiatric disorder which preexisted 
service.  Section 3.304 of the regulations provides that the 
veteran is presumed in sound condition when examined and 
accepted and enrolled in service except for disorders noted 
at entrance into service.  The presumption of soundness only 
attaches where there has been an induction examination in 
which the later complained-of disability was not detected.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  No 
psychiatric disorder was diagnosed on the veteran's 
enlistment examination.  There was, however, a reference to a 
history of depression.  

The regulation is clear that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  
38 C.F.R. § 3.304(b)(1).  In Crowe v. Brown, 7 Vet. App. 238, 
245(1995), the Court 

held that when a disorder was not "noted", as defined by 38 
U.S.C. § 3.304(b), at service entrance the presumption of 
sound condition, therefore, attached.  

In this instance the veteran is presumed to have been of 
sound condition at the time of service entrance.  The burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's claimed 
disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  In Vanerson v. West, 
12 Vet. App. 254 (1999), it was emphasized that the standard 
of proof for rebutting the presumption of soundness was not 
merely evidence that was cogent and compelling, but rather it 
was evidence that was clear and unmistakable, i.e. 
undebatable.  

The only evidence of a preexisting acquired psychiatric 
disorder in the claims folder is the notation on the Report 
of Medical History.  The regulation clearly states that it is 
insufficient to establish a preexisting disability.  Such 
notations are only one factor to be considered.  There are no 
pre-service records of treatment for a psychiatric disorder.  
The VA physician who rendered an opinion in October 1999 
relied on that notation on the Report of Medical History in 
forming his opinion that the veteran had a preexisting 
disability.  The one check mark alone is not sufficient to 
establish clearly and unmistakably that the veteran had an 
acquired psychiatric disorder prior to his entrance into the 
service.  The Board concludes that the evidence is 
insufficient to rebut the presumption of soundness.  

The next question raised by the facts of the case is whether 
or not the veteran's schizophrenia had it onset in service.  
There are two medical opinions in the claims folder which 
address the onset date of the veteran's current 
schizophrenia.  The VA examiner in June 1999 wrote that it 
seemed likely that the veteran's psychiatric disorder began 
in service.  The VA opinion written in October 1999 indicates 
first that the veteran had depression which preexisted 
service and schizophrenia which first manifested itself many 
years after service.  The October 1999 opinion relies on the 
history checked by the veteran and the absence of a diagnosis 
of schizophrenia 

in service.  Section 3.304 (d) states that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence pertinent to service establishes that the 
disease was incurred in service.  It is also recognized in 
the regulations that diagnosis of a mental disability may 
change over time and may represent merely the progression of 
a prior diagnosis.  See 38 C.F.R. § 4.125 (1999).  

Both of the VA physicians noted that the veteran's claims 
folder had been reviewed.  The VA examiner in June 1999 also 
interviewed and examined the veteran.  Although that examiner 
based his opinion on facts related by the veteran, he also 
had reviewed the veteran's claims folder which included his 
service medical records.  Accordingly, the June 1999 VA 
examiner's opinion was not based solely on history related by 
the veteran.  The Board also notes that it appears from 
entries in the service medical records that not all of the 
veteran's records have been obtained and associated with the 
claims folder.  In particular, the February 9, 1973, entry 
indicates that the veteran had been treated prior thereto in 
the Mental Health Clinic and such records are not currently 
associated with the veteran's service medical records.  In 
addition, an entry dated August 20, 1974, notes that the 
veteran had a psychiatric evaluation and that report is not 
included with the veteran's service medical records.  The 
service medical records clearly demonstrate that the veteran 
was treated for a psychiatric disorder during service and 
support the medical opinion rendered by the VA examiner in 
June 1999.

When the positive and negative evidence is evenly balanced 
the veteran should be given the benefit of the doubt.  When 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  

Resolving reasonable doubt in favor of the veteran, service 
connection for schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.  



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

